 HOHN INDUSTRIES71Hohn Industries,Inc.andSheetMetalWorkers'International Association Local Union No. 71.Case 3-CA-1320926 February 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 13 August 1986 Administrative Law JudgeThomasR. Wilks issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering briefto the exceptions.IThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions2 and to adopt the recommended Orderas modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Hohn Industries,Inc.,Batavia,NewYork,itsofficers,agents,successors,and assigns,shall take the action set forth in the Order as modi-fied.1.Insert the following as paragraph 1(a) and re-letter the subsequent paragraphs."(a)Refusing to bargain with the Sheet MetalWorkers' International'Association,Local Union1We deny the General Counsel's request to strike the arguments setforth in Respondent's exceptions under Sec. 102 46(b) of the Board'sRules and Regulations.We also deny the General Counsel's request toadd a visitatorial clause in the judge's recommended Order, since theGeneral Counsel has failed to demonstrate sufficient grounds for a visita-tonal clause in this case2 In adopting the judge's finding that the Respondent violated Sec.8(a)(5) and (1) by unlawfully withdrawing recognition, we agree with thejudge's finding that the Respondent did not have a sufficient basis fordoubting the Union's majority The Respondent conducted a poll whichfailed to conform to the safeguards set forth inStruksnes Construction Co.,165 NLRB 1062 (1967), for employer-conducted polls The signing of thepetition by the employees was a direct result of the unlawful poll There-fore, the Respondent was not justified in relying on it as objective evi-dence of the Union's loss of majority status Absent the 8 April 1986 peti-tion, the facts of this case present insufficient grounds for the Respondentto raise a reasonably based doubt as to the Union's majority status TheRespondent thus violated Sec 8(a)(5) and (1) of the Act by withdrawingrecognition of the Union.We find it unnecessary to pass on the judge's alternative rationale forfinding the violationChairman Dotson additionally finds it unnecessaryto pass on the judge's discussion of the obligations of an employer whoassumes a business with respect to the incumbent union of the previousemployer, or the judge's discussion of what is required before an employ-er has sufficient basis for conducting a poll. Member Johansen, who didnot pass on the legality of the employee poll inBoaz Carpet Yarns,280NLRB, 40 (1986), agrees that that case is distinguishable.No. 71, as the exclusive bargaining representativeof the employees in the bargaining unit."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT refuse to bargain with the SheetMetalWorkers' InternationalAssociation,LocalUnion No. 71, as the exclusive representative of theemployees in the bargaining unit.WE WILL NOT coercively poll you about yourdesire for representation by Sheet Metal Workers'International Association Local Union No. 71.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed ' you by Section 7 ofthe Act.WE WILL recognize and, on request, bargain ingood faith 'with the above-named Union regardingrates of pay, wages, hours of employment, andother terms and conditions of employment for theemployees'in the appropriate unit and, if an under-standing is reached, reduce the agreement to writ-ing and sign it. The appropriate unit is:All full-time and regular part-time employeesnormally employed in the manufacture of theHirschman-Pohle line of rooftop ventilatorsand employed at our Batavia Industrial Park,Batavia, New York facility, excluding all otheremployeesy, office clerical employees, guards,and supervisors as defined' in the Act.HOHN INDUSTRIES, INC.Michael Cooperman,Esq.,forthe General Counsel.Peter J.Spinelli,Esq. (Harris,Beach,Wilcox,Rubin andLevey),of Rochester,New York,for the Respondent.283 NLRB No. 13 72DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDECISIONIII.THE UNFAIR LABOR PRACTICESSTATEMENT OF THECASEA. IssuesTHOMAS R. WILKS, Administrative Law Judge. Thiscase was tried before me at Buffalo, New York, on 16June 1986, pursuant to an unfair labor practice chargefiled on 17 April 1986 by Sheet Metal Workers' Interna-tional Local Union No. 71 (Union) against Hohn Indus-tries, Inc. (Respondent), and a complaint issued by theRegional Director of Region 3 on 14 May 1986. Thecomplaint alleges that the Respondent, by its agent, em-ployee Robert Scott, violated Section 8(a)(1) of the Actby coercively interrogating his three fellow bargainingunit employees, i.e., polling them about whether they de-sired continued representation by the Union, and that itfurther violated Section 8(a)(5) of the Act by thereafterwithdrawing recognition of the Union as their bargainingagent. The Respondent's answer denied the commissionof an unfair labor practice.At the trial all parties were given full opportunity toparticipate, to adduce relevant evidence, to examine andcross-examine witnesses, to argue orally, and to thereaf-ter filewritten briefs that were ultimately received byme on 28 July 1986,On the whole record of this case, and from my obser-vation of the witnesses and their demeanor, and afterevaluation of the oral arguments and written briefs, Imake the followingFINDINGS OF FACT1.BUSINESSOF RESPONDENTAt all times material herein, Respondent, a New YorkState corporation with an office and place of business atBatavia Industrial Park, Batavia, New York (Respond-ent's facility),has been engaged in the production ofsheetmetal products. Since commencing operationsabout August 1985, Respondent, in the course and con-duct of its operations, sold and shipped from its Batavia,New York facility products, goods, and materials valuedin excess of $39,000 directly to points outside the Stateof New York. Based on a projection of its operationssince about August 1985, at which time Respondentcommenced its operations, Respondent, in the course andconduct of its operations for the 12-month period begin-ning August 1985, will have gross revenues in excess of$150,000 and will ship and sell from its Batavia, NewYork facility goods and materials valued in excess of$50,000 directly to points outside the State of New York.It is admitted, and I find, that Respondent is now, andhas been at all times material herein, an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II.LABOR ORGANIZATIONIt is admitted, and I find, that the Union is now, andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.The main issue in this case is whether the Respondent,as a successor employer which had voluntarily recog-nized the Union as bargaining agent for a unit of fouremployees, subsequent to a non-Board adjustment of aprior refusal to recognize an unfair labor practice charge,violated the Act by withdrawing recognition soon after-ward based on the polling of its employees by employeeRobert Scott. Subordinate within this issue is whetherScott acted as an agent of the Employer in conductingthe poll.A second issue raised by Respondent in its brief iswhether, regardless of the poll, the Union had in factlost its majority status, and whether the Respondent pos-sessed a good-faith doubt of the Union's majority statussufficient to justify its withdrawal of recognition.B. Facts1.BackgroundThe production of sheet metal ventilators at Respond-ent's facility had previously been performed by Hirsch-man-Pohle Company, Inc., whose production employeeshad been represented by the Union for 30 years. In Octo-ber 1985, the product line was sold to Respondent,which continued the operation of the business with thesame employees. After its acquisition of the business inearly October, Respondent was confronted with and de-clined the demand for continued recognition of theUnion. The Union thereafter filed an unfair labor prac-tice charge in Case 3-CA-12952 that alleged a violationof Section 8(a)(5) of the Act based on the refusal of Re-spondent as a successor employer to recognize the Unionas continued majority employee bargaining agent. TheRespondent contended that it was not a successor em-ployer.On 7 and 12 March 1986, Respondent executed a non-Board settlement agreement, the terms of which the Re-spondent acquiesced as successor employer to recognizethe Union as the majority bargaining agent for employ-ees in the historic bargaining unit. After a few days theunfair labor practice charge was withdrawn with the ap-proval of the Regional Director. All parties agree to theapplicability herein ofHarley-DavidsonCo., 273 NLRB1531 (1985), and that Respondent's bargaining obligationarising from that settlement agreement is ,that of a suc-cessor employer and that the Union had at most a rebut-table presumption of majority representative status.,Between 7 and 14 March, the Union's business manag-er,Glenn Gibson, by telephone, requested Respondent'spresident and manager, David Hohn, to meet and negoti-ate a collective-bargaining agreement. Gibson was toldto contact Respondent's attorney, Brian 0' Connor.Within a day or so, Gibson communicated by telephonewith O'Connor and was told to draft the Union's propos-al,and that a meeting would be held after receipt ofthese proposals. Gibson proceeded to draft these propos-als.Afterward, in the last week of', March, hen attemptedto inform O'Connor that the proposals were complete HOHN INDUSTRIESand that a meeting should now be arranged.He was toldthat O'Connor was on vacation.Subsequently,Gibson'soffice received a message that O'Connor had telephonedand stated that Gibson would soon be in receipt of aletter from Respondent.About 13 April,Gibson received a letter from O'Con-nor dated 10 April which stated that Hohn had receivedan "unsolicited letter"signed by all four of the bargain-ing unit employees which disclosed that they had votedamong themselves by 3 to 1 in favor of no further repre-sentation by the Union.A photocopy was enclosed.O'Connor's letter concluded that the Union had lost itsstatus as majority employee bargaining agent and that itwas inappropriate to engage in any collective bargainingwith it.2.The status of Robert ScottDavid Hohn testified that he is the owner and presi-dent of the Respondent as well as its traveling salesagent.When engaged in sales solicitation he is absentfrom the plant. From the context of his testimony, it ap-pears that he is the sole manager and production supervi-sor of the four unit employees.One of the four bargain-ing unit employees,Robert Scott,not only performs thesame daily production duties as his coworkers, but healso serves as leadperson and conduit of instructions andorders from Hohn.Scott testified that he assigns work toand signs the timecards of his coworkers.Hohn testifiedthat generally assignment of work is determined by eachman's job function,and the job functions called for aredetermined by predetermined job plans on blueprints. Heexplained that when assignment decisions are made thathe and Scott will jointly discuss it and that sometimesjoint decisions are made and sometimes Scott will makethe assignment decision.Vacation and time off requestsof unit employees are submitted by the employees toScott who in turn submits them to Hohn for approval.Scott maintains his own office at the plant.Scott is not alleged to be a supervisor, nor is there suf-ficient evidence to conclude that he exercises that typeof independent discretion indicative of supervisory au-thority as defined by the Act.However, it is clear thatScott occupies a preeminent position among the employ-ees as the conduit of Hohn's decisions that affect em-ployees'work conditions,i.e,what Scott tells the em-ployees concerning their work status is certainly likely tobe and intended to be perceived by them as the policy ofRespondent.3.The alleged rejection of collective-bargainingrepresentativeHohn testified that he decided to meet with the bar-gaining unit employees and to read to them a preparedstatement concerning union representation.Such a meet-ing was held on 24 March 1986. Hohn testified initiallyas follows concerning the purpose of the meeting.[W]e had a meeting with them because there wasvarious comments presented to me, questions re-garding their rights as employees and in regards tothe union.They had mentioned several times that73they had requested withdrawalcards and had beenrefused.When he was asked to be more specific in his testimony,Hohn responded,"This is actually--itcomes to methrough my engineer who is much closer to the employ-ees in the shop than I was." In effect, Hohn then retract-ed his testimony.Hohn related only one conversation hehad back in November 1985 with engineer BobMcCombs, a nonunit employee.He testified thatMcCombs had told him that during the last week of Oc-tober that he had witnessed a business agent in a con-frontation with threeunit employees in the plant parkinglotwherein their requests for membership withdrawalcardswere rejected and they were threatened withblacklisting if such requests persisted. 'Thus Hohn gaveno specifics about any conversations with bargaining unitemployees concerning union representation disaffectionprior to the March meeting, nor did he relate any otherreports of employee disaffection.Hohn testified further, without detail or specifications,that he held the March meeting because:they were getting feedback from the Union thatthey were going to have a contract and there was alot of gray areas, they had questions, they were get-ting upset because they were getting conflicting sto-ries, so we decided we'd have a meeting with themand set the record straight as to what actually oc-curred in the settlement.Thus these more recent reports to Hohn appear relatedto contract negotiations, and not to union disaffection ormembership withdrawal.On 24March,unit employees Arthur Stothers andRoger Morgan were summonedby Scottto the plant'soffice.Union steward David Roblee,a unit employee,was not present at the meeting.Hohn read to the em-ployees a two-page speech prepared by his attorney. Inthat speech he made the following points paraphrased orquoted as follows:1.Respondent entered into a settlement of an unfairlabor practice charge which required continued rec-ognition of the Union by the Respondent as a suc-cessor employer.2.The Union"currently"has the right to representand bargain for unit employees.3.Unit employees are not obliged by the settlementto retain their union membership or to pay dues.There is no current contract and thus no existingunion-security obligation nor check off provisions.4.Employees,may,not be compelled to join theunion by threat of blacklist.5. "Some of you have asked me howtheycan with-draw from union membershipoieliminate theUnion as their bargaining representative.Under theNational Labor RelationsAct, you arefree to de-certify the Union at any time before a new collec-tive bargaining agreement is reached.However, Icannot assist you or encourage you to do so. This isup to you alone.If you need further information re- 74DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgarding decertification of Local '71 or any otherissue,you must contact the National Labor Rela-tions Board yourself. I have the names and phonenumbers of three employees at the Buffalo officewho are obligated by law to answer your questionsand assist you in any way possible. There names areas follows: [namesdeleted]7. [sic] That is all that I have'to say to you. Howev-er, I would like to answer any questions that youmay have regarding this situation.Hohn failed to testify to any current event in justificationof the assertions in item 5 regarding membership with-drawal or union elimination. I credit Hohn that he readthe speech verbatim.'Robert Scott, a' witness who was called by the Gener-al Counsel, could not recall the substance of the speech.After' the speech, however, both he and Hohn testifiedthat there" was some discussion. Although Scott was notcalled as an adverse witness, his demeanor revealed ahesitancy and reluctance when responding to counsel forthe General Counsel's questions, but a greater spontanei-ty, if not alacrity, in answering Respondent counsel'squestions in cross-examination, particularly 'when thosequestions were of a leading nature.Scott testified in' response to counsel for the GeneralCounsel's question that in the postspeech discussionwhich concerned the substance of the letter, Hohn ex-pressed 'a desire for the employees to decide whetherthey wanted union representation. He did not particular-ize just how Hohn verbalized that desire. In cross-exami-nation Scott testified that in the discussion he askedHohn whether Respondent would encounter adversity inmarketing its products as a nonunion shop and that Holinresponded that nonunion representa'tion would not affectemployees' jobs. He also responded "yes" to Respondentcounsel's questions concerning whether Hohn stated thatnonunion representati'onr would make' no' difference, andthat Scott had stated at the meeting'that he was "askingfor a withdrawal card from the union." He further testi-fied on the rephrasing of another leading question thatMorgan stated "something about having been suspendedfrom the Union and he testified [Morgan] didn't want todiscuss it, I guess."' Scott ' testified that Stothers alsoasked whether rejection of union representation wouldaffect employees' jobs and ,whether Hohn could supplythe employees with the names of NLRB agents whocould provide them' with information.When asked byRespondent's 'counselwhether that request "had any-thing to do with a withdrawal from the Union" he an-swered with certitude that it did not. He answered fur-ther "yes" to the questionas to'whether Strothers said"anything about the amen discussing it [withdrawal fromtheUnion] among themselves," but explained thatStothers did not state that employees would make a deci-sion as to "withdrawal from the Union."Hohn testified that during the postspeech conversationStothers asked about, the probability of adverse economicimpact by the loss ofthe union label from Respondent'sproduct'line.He testified' that employee Morgan aroseduring the discussion and proceeded to walk out on stat-ing that' he had been suspended from, union membership,and that Scott had stated hewas askingthe Union for amembership withdrawal card. He added, however, thatStothers did most of the talking and Stothers stated afear concerning whether as a long-time union memberhis rejection of the Union would affect "his service if forsome reasonhe left the Company and went someplaceelseand it' was a Union shop," but that "some of theother guys just kidded him and 'said, `look Art; you don'thave any pension benefits or anythingelse soitdoesn'tmake any difference."', Hohn testified that the meetingended, and as - the employees arose Stothers stated,"Well, we're going to have to discuss this among our-selves andget back to you."Stothers testified as a rebuttal General Counsel wit-ness.According to him, the meeting lasted a mere fewminutes,i.e.,Hohn read his speech and invited questions.The only question Stother's was able to recall was thatsomeone askedabout the adverse effects of a loss of theunion label. Stothers denied that he had -stated anythingat the meeting about withdrawing from union member-ship.He deniedraisingany concern "that if there was nounion there [he] might lose benefits." He neither con-firmed nor denied other accounts of the balance of themeetingby either Hohn or Scott. -Stothers testified that at the close of the meeting Hohn'invited further future questions. He therefore proceededto engageHohn in a later private conversation.' He testi-fiedwithout contradiction that he asked Hohn whetherhe wanted the employees to have union representationand Hohn stated he did' not and,-, when asked why not,stated that union representation would deprive him ofthe flexibility to transfer employees from one job to an-other. In cross-examination it became clear that therewas more to the meeting than `initially testified to byStothers.He admitted "yes," that at the meeting Hohntold the employees "that it was really-up to them-wheth-er they wanteda unionor not." He also admitted thatduring the meeting Hohn's wife, who serves as officeclerical and receptionist, was also present and stated thatshe had "slips of paper" with NLRB agents' 'names, andthat he took such a slip. He could not remember .doingso,but testified that- itwas "possible" that he statedduring the meeting that he was "going to find outwhether theunioncould refuse his membership with-drawal card application." Further,in cross-examination,he did not deny that' he stated at the end of the meeting'that the employees would discuss continued union repre-sentation amongthemselves.He explained that he justdid not remember.Based on Hohn's greater certainty, Scott's corrobora-tion, and Stothers'admissions,I conclude that Stothersdid tell Hohn that the employees would discuss furtherthe, subject of union representation. I credit Scott's testi-mony that Stothers did not state to Hohn that the em-ployees would come to some- definite conclusion thatwould be reported to Hohn. Scott did not appear tohave any motivation to give testimony adverse to Re-spondent. If, anything, he ' appeared eager to accommo-date counsel for Respondent's questions. Moreover, hisself-interestwouldseem, to mitigate against antagonizinghis employer. Furthermore, Hohn's own personal notes, HOHN INDUSTRIES75which he wrote within an hour of the meeting,merelystate,"Art [Stothers]said they will have to discussamong themselves."Based on Stothers'concessions, Iconclude that he did make a statement to the effect thathe would make inquiries concerning withdrawal of unionmembership.It is uncontradicted that Morgan stated thathe had been suspended from union membership.In viewof Scott's and Hohn's uncontradicted testimony, I con-clude that Scott also stated that he was in the process ofseeking a withdrawal of union membership applicationform.Therefore,at the conclusion of the meeting of 24March 1986, Hohn had become aware that one employeewas suspended from union membership,that one was intheprocess of requesting a membership withdrawalform,and a third was about to make inquiries as to with-drawing from union membership.However,no employeestated to him that they did not desire representation bytheUnion as nonunion members,i.e.,representationwithout the obligation of a dues-paying membership. Nordid any employee state that they would consider decerti-fication of the Union, despite item no. 5 of Hohn'sspeech which referred to withdrawal of union member-ship"or" the elimination of the union as bargaining rep-resentative in the disjunctive as subjects of past employeeinquiry.At most Hohn was told that the unit employeeswoulddiscuss further among themselves, "withdrawalfrom the Union."Neither the testimony nor Hohn's ownnotes clearly reveal whether the employees were to dis-cuss the subject of nonunion representation,or the morelimited subject of withdrawal from union membershipwith its attendant dues and obligations but short of com-plete nonrepresentation,or both.Further, Hohn was nottold that the employees would report their decision tohim, nor was there any deadline set:for them to reportany decisions reached.Hohn was advised by his attorney during this periodof time. NLRB agents were suggested to the employeesas sources of information.Thus Hohn should have beenaware that the employees had at least access to sourcesof information that would surely explain to them the dis-tinction between nonmembership and nonrepresentation.It appears that union steward Roblee,the fourth em-ployee,was read Hohn's speech the next day.According to Hohn's own testimony, it is clear that hehad not been able to conclude on the basis of his infor-mation after 24 March that the majority of employeesdid not desire representation because he found it neces-sary to evoke from them some explicit decision.He testi-fred that 2 weeks went by without any further expressionfrom the employees on the subject of union membershipor union representation. Hohn testified that on 8 April hefelt constrained to ask Scott whether the employees "hadany discussions,"and (in implicit recognition of Scott'srole as his informational conduit)he "reminded him.' thatthey were going to get back to us and let us know whathad been decided.'Regarding Scott's response,Hohn'stestimony is:'Hohn's reference to "they"and "us" strongly suggest his identifica-tion of Scottwith the managerial "us."He said he'd had a couple minor discussions; noth-ing concrete determined and he nays,well I can'tget everybody together and he says,well, I don'tknow how to do this,and he said,well,my answerto him was they can either take a secret ballot orthey can-take a vote or he can do anything, but Ican't tell you how to do it.The conclusion that the employees had notagreed tocome to a formal decision or to report such decisionback to Hohn is enhanced by the fact that no delibera-tion or "vote"was taken by them nor was any reportmade to Hohn.This conclusion is buttressed by Scott'stestimony.According to Scott, he did indeed have a couple ofdiscussions with his coworkers after the speech.His mo-tivation in not approaching Hohn with news of an an-tiunion decision is revealed by his testimony that afterthe meeting at least two of the employees, Stothers andMorgan,told him thatthey "thought they wanted theunion."The third employee was the union steward.Thus, according to Scott and even Hohn's testimony,there had been no employee initiative toward a revoca-tion of the status quo.Scott's testimony as to Hohn's ini-tiative toward instilling employees' actions in this regardis in certain important aspects 'markedly different fromthat of Hohn.Scott's testimony as to the 8 April conversation is asfollows:According to Scott,on 8 April,Hohn confront-ed him in the work area of the plant and asked whetherthe employees"had decided on the Union or not." Heanswered that the employees "hadn't been talking aboutit,and nobody'smade-up their mind yet." Thereupon,Hohn insisted that"he had to know today whether [theemployees]want it or not." Hohn then told him to "takea vote on it." Scott agreed to do so.Nothing more wassaid.On cross-examination toRespondent's counsel,Scott answered "yes" to the assertions that at the Marchmeeting Hohn,told the employees that union representa-tionwas a matter for their choice and that he did notwant to get"directly"involved,and "'yes to the ques-tion,So you took this vote on your own?"In redirectexamination he admitted that the idea, i.e., the initiativeto take a vote, was not his but was that of Hohn.Within the full context of the events,and the conver-sation between Hohn and Scott even wider Hohn's ver-sion,I conclude that it is Respondent who put Scott inmotion with the objective of forcing the issue on the em-ployees by means of some kind of a formalized group de-cision,which by any other name means, in effect,a poll-ing of the employees by Scott at Hohn's order, notwith-standingHohn'sappended disclaimers.However, ifcredibility resolution is necessary,I credit Scott's ver-sion.As noted above,itwas clearly against his self-inter-est to testify adversely to Respondent,whereas Hohn'stestimony was, of course,otherwise.Furthermore, Scottwas most certain in demeanor with respect to who au-thored the idea of a vote.Hohn most certainly realized that nonaction of the em-ployees was a vote for the status quo. Hohn's pressureon Scott to'force an explicit option was a clear signalthat he wanted them to reject the status quo. Thus, de- 76DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDspite having been told by two employees that they still',thought" that they desired union representation andknowing that the third employee was the union steward,Scott followed Hohn's imperative to poll the employeesthat very day about continued union representation. Heapproached -each employee and told them to come to hisoffice at breaktime. He told them, "we, were going todecide on the Union or not." When they assembled in hisoffice, he stated to them:Dave [Rohn] wants us to know whether we wantthisUnion or not, he wants us to vote on it; he sayswe can take a secret ballot or show of hands.One employee expressed a desire for a showing of handswhich was acquiesced to by the others. The result was a3-to-1 vote in favor of no further union representation.Scott reported the results to Hohn's daughter'who is anoffice clerical employee. She suggested that he put theinformation in writing. At this time Mrs. Hohn was inthe room. Scott testified that he went back to his ownoffice and composed a note which he arranged for eachof the four employees to sign which states as follows:The four sheet metal workers at Hohn Industriestook a vote and decided 3-1 against being part ofthe Sheet Metal Workers' International Association.Scott then delivered the note to Hohn's office. There-after,Respondent's counsel communicatedwith theUnion as described above.C. AnalysisThe presumption of majority status of the Union maybe rebutted by a demonstration of actual loss or a show-ing of a reasonable good-faith doubt.The Respondent's position is that based on the resultsof the employee petition and other employee expressions,itwas clear that the Union had lost its majority status, orthat in any event Respondent was warranted in doubtingthe'Union's majority status as in theHarley-Davidsoncasewhich involved an employee-initiated petition, and J. &J.Drainage Products Co.,269 NLRB 1163 (1984). In thelatter case which also involved a successor employer, itwas found by the administrative law judge that the pre-sumption of union majority status was rebutted by theexistence of objective basis for reasonable doubt whichconsisted of (1) the age of the original certification, (2)the fact that only 6 of 32 unit employees were unionmembers, (3) the statements of the union steward to theemployer to the effect that employees did not wish tomeet with the union representatives because they werenot interested in the union, and (4) the absence of unfairlabor practices.The Board has traditionally considered a wide rangeof'factors in making an' evaluation whether sufficient ob-jective phenomena individually or cumulatively supportsa reasonable good-faith belief of loss of majority status.U-Save Food Warehouse, 271NLRB 710, 715-718 (1984).This case, however, does not include many of the factorsoften taken into account, i.e.; change in employee com-plement, absence or inactivity of the union, closeness ofthe original majority designation, and, apart from the 8April petition,a clear statementof rejectionof unionrepresentation by a majority of the employees.Immediately prior to the receipt of the 8 April peti-tion, Respondent was possessed of no greater informationof possible employee disaffection with the Union than itwas back in November 1985 at the outset of its-half-yearrefusal to recognize and bargain with the Union. Thatlengthy period of frustrated bargaining efforts by theUnion was caused by Respondent's refusal to acknowl-edge its status as successor, and not by a proffered doubtof majority status. Respondent recognized the Union in,March 1986, having possessed essentially the same infor-mation of purported employee union disaffection, i.e.,that three employees were possibly interested in with-drawing from union membership. The only difference by24 March was that Hohn now was informed that oneemployee was suspended from union membership andone, had only requested, not executed, a membershipwithdrawal and a third intended to make inquiry aboutobtaining a membership withdrawal card. As I have con-cluded above, Hohn, by his insistence on a more clear-cut renunciation of the Union, had himself concludedthat he did,not possess sufficient reasonable' doubt thatthe majority of the employees did not want union repre-sentation as such,in contradistinction to union member-ship and its obligations. Scott's more credible testimonyshows that he, informed Hohn that the employees hadmade no disavowal decision. Even Hohn's testimony re-veals this.The Board has long distinguished employee expres-sions of membership and/or dues obligations rejectionfrom expressions of a desire for nonrepresentation, andtherefore the Board has not viewed such evidence aloneas of sufficient weight to establish a reasonable doubt ofmajority status, much less evidence of actual loss of ma-jority status.Roger's I.G.A., Inc.,232 NLRB 1053 (1977),enfd. 605 F.2d 1164 (10th Cir. 1979);Carmichael Con-structionCo.,258 NLRB 226, 230 (1981), enfd. 728 F.2d1137 (8th Cir. 1984).Administrative Law Judge Holmes, in J.& J Drain-age,supra 269 NLRB at 1171; evaluated evidence of aminority union membership as but "one factor" to sup-port the Respondent's claim it had a reasonable doubt ofthe Union's majority status. He did not rely on the factorof successorship, and the factor of the age of certificationwas not relied on by the Board in adopting his decision.Iconclude that the facts of this case do not warrant aconclusion that Respondent had, exclusive of the 8 Aprilemployee "petition," sufficient grounds to doubt the ma-jority status of the Union.Counsel for the General Counsel concedes that a suc-cessor employer may rely on an employee petition indoubting the union's majority status, but he points outthat where such petition has been relied on, it has beenone that was initiated by the employees, citing for exam-pleSun Coast Foods,273 NLRB 1642 (1985), andBoazCarpet Yarns,280 NLRB 40 (1986). IntheSun Coastcase the Board took great pains in rejecting the adminis-trative law judge's finding that the employee petition hadbeen tainted by supervisory assistance. In theBoazcase,the employer conducted a poll of its employees in conse- HOHN INDUSTRIES77quence of the presentation of an employee-initiated peti-tionwhich revealed a clear rejection of a union as theirbargaining agent. The Board's majority opinion in thatcase carefully observed that the employer "verified" thepetition in a noncoercive manner that comported withthe employees' rights under the Act, i.e., the purpose ofthe vote was communicated to them, they were assuredthat regardless of the outcome there would be no repris-als, and a secret ballot was utilized.2 The Board notedthat these events occurred in the absence of a refusal ofthe employer to bargain in good faith.The General Counsel argues that Respondent as a suc-cessor employer did not have "theeoption of postponingits bargaining obligation to make its own determinationof whether the Union still enjoyed minority status." TheGeneral Counsel citesAircraftMagnesium,265NLRB1344 (1982). The Board stated therein that a union is notobliged to establish majority status when a successor em-ployerassumes the business,but thatit is the successoremployer'sobligation to demonstrate actual or reason-ably believed loss of majority status. Furthermore, itheld that "encouraging and sanctioning an employee-conducted election to test the Union's support" 60 daysafter its assumption of operations did not satisfy its obli-gation because, the Board stated, lack of union supporton the later date had no relevance to the Union's statuson the date when the Union demanded recognition, i.e.,the dale of the assumption of business. The essentialpoint in the Board's reasoningis the time differential, andthus the Board did not precludeper sea poll bya succes-sor employer. If a prerequisite for a poll is a reasonabledoubt of majority status, then there is no need for a pollexcept asverification.The Respondent argues that it took no poll in this caseinasmuch as Scott was not its agent. The factual findingaboveindicatesthe contrary.Respondenthad clothedScott with the general apparent authority of its agent byvirtue of his position as conduit for Respondent's ordersand instructions.PropellexCorp.,254 NLRB 839, 843(1981).Scott's position as a bargaining unit member doesnot negate a finding of agency herein because not onlydid he possess a general apparent agency, he was specifi-callymade Hohn's agent for the polling. Scott, in turn,made that agency clear to the employees when he gath-ered them in his office. I therefore conclude that Re-spondent must be viewed not only as the author of theidea of a poll, but the actual polling agent.In the circumstances of this case, therefore, the conse-quent petition was a creature of the Employer's poll anddid not precede it. Also, unlike theBoazcase, supra, theEmployer did not apply theStruksnessafeguards.Thepurpose and effect of the vote was not clearly explained,there was no secret ballot, and no assurances against re-prisalswere made at the polling which I therefore findwas a coercive interrogation. Furthermore, unlikeBoaz,supra, the polling did not occur in the absence of a refus-al to bargain. Respondent admitted that it is a successoremployer. Thus it had an obligation to bargain with the2This is an implicit reference to the safeguards requiredby the Boardfor permissive employer polling, as set forth inStruksnes ConstructionCo_, 165 NLRB 1062 (1967).Union on the assumption of the business, but it had re-fused to bargain for almost one-half year. Having frus-trated the Union's request to bargain, only after it of-fered to bargain did it take a poll of its employees'senti-ments.In light of all the circumstances in this case,I cannotconclude that there was demonstrated a loss of theUnion's majority status nor a reasonable good-faith doubtas to its majority status. Accordingly, I conclude thatRespondent violated Section8(a)(1) and(5) of the Act asalleged in the complaint.CONCLUSIONS OF LAW1.Respondent Hohn Industries, Inc. is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2.SheetMetalWorkers' InternationalAssociationLocal Union No. 71 is a labor organization within themeaning of Section2(5) of the Act.3.The following employees of Respondent (the unit)constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct:All full-time and regular part-time employees nor-mally employed in the manufacture of the Hirsch-man-Pohle line of rooftop ventilators and employedby the Respondent at its Batavia Industrial Park,Batavia, New York facility, excluding all other em-ployees, office clerical employees, guards and super-visors as defined in the Act.4. Since about 1 October 1985, and at all times materi-alherein, the Union has been the designated exclusivecollective-bargaining representative of Respondent's em-ployees in the unit described in paragraph 3, and sinceabout 14 March 1986 the Union has been recognized assuch representative by Respondent. Such recognition hasbeen embodied in a recognition agreement dated about14 March 1986.5.At all times material herein and for the past 30years, the Union, by virtue of Section 9(a) of the Act,has been, and is, the exclusive representative of the em-ployees in the unit for the purpose of collective bargain-ing with respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment.6.Respondent has engaged in unfair, labor practices inviolation of Section 8(a)(1) of the Act by the conduct ofits agent, Robert Scott, on 8 April 1986, whereby it coer-cively polled its employees concerning their desire forunion representation.7.Respondent engaged in unfair labor practices in vio-lation of Section 8(a)(1) and (5) of the Act on 10 April1986 and thereafter by withdrawing recognition of theUnion as the exclusive bargaining representative of theunit and, since, failing and refusing to recognize or bar-gain with the Union as such representative.8.The foregoing unfair labor practices affect com-merce within the meaning of Section 2(05) and (7) of theAct. 78DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)(1) and (5) of theAct, I recommend that it be ordered to cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edsORDERRespondent Hohn Industries, Inc., Batavia, New York,its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Coercively polling its employees concerning theirdesire for union representation.(b) In'any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Recognize and, on request, bargain in good faithwith Sheet MetalWorkers' InternationalAssociationLocal Union No. 71 as the exclusive collective-bargain-ing representative of the employees in the appropriateunit regarding rates of pay, wages, hours of employment51f no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommended ordershall, as provided in Sec. 102.48 of the Rules, be adopted by the Boardand all objections to the them shall be deemed waived for all purposes.and other terms and conditions of employment for- theemployees in that unit and, if an understanding isreached, reduce the agreement to writing and sign it.The appropriate unit is:All full-time and regular part-time employees nor-mally employed in the manufacture of the Hirsch-man-Pohle line of rooftop ventilators and employedby the Respondent at its Batavia Industrial Park,Batavia, New York facility, excluding all other em-ployees, office clerical employees, guards and super-visors as defined in the Act.(b) Post at its Batavia, New York facility copies of theattached noticemarked "Appendix."4 Copies of thenotice, on forms provided by the Regional Director forRegion 3, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shallread"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."